Case 1:21-cv-00105-SEB-MPB Document
                           49D1 0-201 1-2 Filed 01/13/21 Page 1 of 5 PageIDFiled:
                                      2-CT-043020                            #: 4512/7/2020 4:26 PM
                                                                                                                                           Clerk
                                          Marion Superior Court,           Civil Division   10                            Marion County, Indiana




 STATE OF INDIANA                     )        MARION CIRCUIT/SUPERIOR COURT
                                      )        SS:
 COUNTY OF MARION                     )        CAUSE NO.

 ALGIE SMITH,

       Plaintiff,




 V.                                                        VVVVVVVVVVV
                                                                               JURY DEMANDED

 SCHENKER,        INC., and
 SCHENKER AMERICAS,                   INC.,


       Defendants.

                                  COMPLAINT FOR DAMAGES
        Plaintiff, Algie      Smith, by counsel, for his Complaint for                                Damages   against


 Defendants Schenker,          Inc.   and Schenker Americas,                          Inc.,      each doing business as   DB

 Schenker     (collectively    “DB    Schenker”), respectfully alleges and states as follows:


        1.       On   01"   about October        7,   2020, Plaintiff was injured while working for

 and 0n premises operated by Kuehne + Nagel                                  1110.,   located within Indianapolis,


 Marion County, Indiana, When the driver                                 0f a truck connected to a trailer exited a


 loading dock while Plaintiff and the forklift he was operating was exiting the trailer.

        2.       As   set forth in     more     detail below, this incident                        and the resulting

 injuries    and damages were the             direct   and proximate                   result 0f the negligence of the


 Defendants and/or their agents, either actual                               01"   ostensible.


                                                       PARTIES

        3.       At   all   times relevant t0 this Complaint, Plaintiff Algie Smith                               is   and was

 a resident 0f Indianapolis, Marion County, Indiana.
Case 1:21-cv-00105-SEB-MPB Document 1-2 Filed 01/13/21 Page 2 of 5 PageID #: 46




            4.    At   all    times relevant t0 this Complaint, Plaintiff is and was a citizen

 and domiciliary       of the state 0f Indiana.


            5.    Defendant Schenker,         Inc. is a for-profit corporation       organized under the

 laws 0f New York With registered agent for service in Indiana designated as C T

 Corporation System, 334 North Senate Avenue, Indianapolis, IN 46204.

            6.    Defendant Schenker,         Inc.’s principal office is      designated as and located

 at 1305 Executive B1Vd., Ste 200, Chesapeake,                  VA 23320.

            7.    Defendant Schenker Americas,             Inc. is a for-profit corporation      organized

 under the laws        0f   Delaware With registered agent         for service in   Indiana designated

 as   C T Corporation System, 334 North Senate Avenue,                      Indianapolis,   IN 46204.

            8.    Defendant Schenker,         Inc.’s principal office is      designated as and located

 at   800   NW 62nd Ave., Ste. 600, Miami, FL 33126.
            9.    Schenker, Inc. and Schenker Americas, Inc. collectively operate under

 the businesses      name “DB        Schenker.”

            10.   Defendant Schenker,         Inc. is a correct legal entity t0      defend the

 allegations of this Complaint.


            11.   Defendant Schenker Americas,             Inc. is a correct legal entity t0     defend

 the allegations 0f this Complaint.

                                      FACTUAL BACKGROUND
            12.   On    01"   about October   7,   2020, Plaintiff was operating as a forklift driver

 unloading a      trailer.


            13.   While exciting the       trailer   With his   forklift,   the truck connected to the
Case 1:21-cv-00105-SEB-MPB Document 1-2 Filed 01/13/21 Page 3 of 5 PageID #: 47




 trailer pulled     away from the loading             dock.


          14.      The pulling away         0f the truck       and the    trailer   from the loading dock

 caused Plaintiff and the          forklift t0 fall.


          15.      At   all   times, the driver 0f the truck         was acting within the course and

 scope 0f his employment With              DB     Schenker.

          16.      As a    result of the    fall,   Plaintiff sustained severe physical, emotional,


 and   financial injuries.


                                            CAUSES OF ACTION
          17.      The following      is   a non-exhaustive        list   of causes 0f action supported        by

 the facts 0f this case.        ARC Constr.         Mgmt.,    LLC v.   Zelenak, 962 N.E.2d 692, 697 (Ind.


 Ct.   App. 2012) (“Under Indiana’s notice pleading system, a pleading need not adopt a

 specific legal theory of recovery t0             be adhered t0 throughout the              case.”).   These causes

 0f action shall not in         any way limit the legal bases             for liability   01"   recovery in this

 case.


                                                    NEGLIGENCE
          18.      Plaintiff incorporates           by reference    all   allegations in this Complaint as          if



 fully set forth below.


          19.      DB    Schenker and       its   agents, both actual        and    ostensible,     owed duties    0f


 care to conduct themselves With reasonable care so as not to cause injuries to


 Plaintiff.


         20.       DB    Schenker, through           its   agents, actual or ostensible,          was negligent

 and both       directly   and proximately caused physical, emotional, and financial                       injuries
Case 1:21-cv-00105-SEB-MPB Document 1-2 Filed 01/13/21 Page 4 of 5 PageID #: 48




 to Plaintiff.


           21.       As a   direct   and proximate    result of the carelessness           and negligence    0f


 the     DB   Schenker, through        its   agents, actual 0r ostensible, Plaintiff sustained serious


 physical, emotional,         and ﬁnancial       injuries.


           22.       As a   result of the aforementioned injuries         and   in   an    effort t0 treat those


 injuries     and lessen his physical pain and mental anguish,               Plaintiff      has been required

 to   engage the services 0f physicians and health care providers                    for   medical treatment,

 and     in doing so,   he and others on his behalf have incurred costly medical expenses.

           19.       Plaintiff   may require     future medical care for the injuries he sustained


 as a result 0f      DB Schenker’s negligence,          for   Which he   Will incur additional      medical

 expenses.


           23.       As a   direct   and proximate    result of the carelessness           and negligence    0f


 DB      Schenker, through       its   agents, actual or ostensible, Plaintiff has experienced


 significant pain       and   suffering,     mental anguish, and a diminishment in his quality of

 life.



           24.       As a   direct   and proximate    result 0f the negligence 0f          DB   Schenker,

 through      its   agents, actual or ostensible, Plaintiff has been damaged.


                                             PRAYER FOR RELIEF
           WHEREFORE,            the Plaintiff prays for judgment against each Defendant, in an


 amount commensurate with                his injuries   and damages,      for costs 0f this action,


 prejudgment interest as allowed by law, and                  for all other just     and proper    relief.
Case 1:21-cv-00105-SEB-MPB Document 1-2 Filed 01/13/21 Page 5 of 5 PageID #: 49




                             DEMAND FOR JURY TRIAL
       The   Plaintiff respectfully   demands a jury     trial   on   all 0f   his claims.



                                            Respectfully submitted,


                                            /s/   Eric S. Pavlack
                                            Eric S. Pavlack, #21773-49
                                            Colin E. Flora, #29914—49
                                            Lance R. Ladendorf, #30721-49
                                            PAVLACK LAW, LLC
                                            50 E.    9181: St., Ste.    317
                                            Indianapolis,        IN 46240
                                            (317) 251-1100
                                            (317) 252-0352 fax
                                            Eric@PavlackLawFirm.com
                                            Colin@PavlackLawFirm.com
                                            Lance@PavlackLawFirm.com
